DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendments and arguments filed 3/29/21 are acknowledged. Claims 1-20 are pending. Claim 1 is amended. Claims 1-20 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 3/29/21 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to the specification for containing embedded hyperlinks at p. 2, 2nd paragraph, and p.113, 2nd paragraph and for a mislabeled table is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/915,308 (reference application) is withdrawn in light of applicant’s amendments to the copending application. 

The provisional rejection of claims 1, 6, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/134,422 (reference application) is withdrawn in light of applicant’s amendments to the copending application. 

The provisional rejection of claims 2-5, 7, 8, and 14 on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/134,422 (reference application), in view of June, J. Clin. Invest., 2007, 117(6):1466-1476, cited in the IDS received on 9/11/2020) is withdrawn in light of applicant’s amendments to the copending application. 

J. Clin. Invest., 2007, 117(6):1466-1476, cited in the IDS received on 9/11/2020), and further in view of Thielemans et al (US 20100215674) is withdrawn in light of applicant’s amendments to the copending application. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is maintained. 
Claim 1 is directed to a method of treating a patient who has a cancer that presents a peptide consisting of the amino acid sequence of SEQ ID NO:89 in a complex with an MHC class I molecule on the surface of cancer cells, comprising administering to said patient a composition comprising a population of activated T cells that bind peptide consisting of the amino acid sequence of SEQ ID NO: 89, wherein the peptide is in a complex with an MHC class I molecule, wherein the cancer is liver cancer or small cell lung cancer.
Claim 2 is directed to the method of claim 1, wherein the T cells are autologous to the patient.
Claim 3 is directed to the method of claim 1, wherein the T cells are obtained from a healthy donor.
Claim 4 is directed to the method of claim 1, wherein the T cells are derived from tumor infiltrating lymphocytes or peripheral blood mononuclear cells.
Claim 5 is directed to the method of claim 1, further comprising expanding T cells in vitro.

Claim 7 is directed to the method of claim 1, wherein the composition further comprises an adjuvant.
Claim 8 is directed to the method of claim 7, wherein the adjuvant is selected from the group consisting of imiquimod, resiquimod, GM-CSF, cyclophosphamide, Sunitinib, bevacizumab, interferon-alpha, CpG oligonucleotides and derivatives, poly-(l:C) and derivatives, RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-1, IL-2, IL-4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23.
Claim 9 is directed to the method of claim 1, wherein the activated T cells are cytotoxic T cells produced by contacting T cells with an antigen presenting cell that expresses the peptide in a complex with an MHC class I molecule on the surface of the antigen presenting cell, for a period of time sufficient to activate said T cell specifically against the peptide.
Claim 10 is directed to the method of claim 9, wherein the T cells contact with an antigen presenting cell in vitro.
Claim 11 is directed to the method of claim 9, wherein the antigen presenting cell is infected with a recombinant virus expressing the peptide.
Claim 12 is directed to the method of claim 11, wherein the antigen presenting cell is a dendritic cell or a macrophage.
Claim 13 is directed to the method of claim 9, further comprising stimulating the activated T cells in the presence of an anti-CD28 antibody and IL-12 to clonally expand the T cells.
Claim 14 is directed to the method of claim 1, wherein the population of activated T cells comprises CD8-positive cells.
Claim 15 is directed to the method of claim 1, wherein the cancer is liver cancer.
Claim 16 is directed to the method of claim 1, wherein the cancer is small cell lung cancer.
Claim 17 is directed to a method of treating a patient who has a cancer, comprising administering to said patient a composition comprising a peptide consisting of the amino acid sequence of SEQ ID NO: 89, thereby inducing a T cell response, wherein the cancer is liver cancer or small cell lung cancer.
Claim 18 is directed to the method of claim 17, wherein the T cell response is a cytotoxic T cell response.
Claim 19 is directed to the method of claim 17, wherein the cancer is liver cancer.
Claim 20 is directed to the method of claim 17, wherein the cancer is small cell lung cancer.


The specification also teaches that the peptide of SEQ ID NO: 89 is overexpressed on small cell lung cancer (SCLC) cells (Table 5B, p. 25).  Table 8, p. 145, of the instant specification also describes the peptide of SEQ ID NO: 89 as overexpressed on tumors compared to a panel of normal tissues (see Table 8, p. 145), but does not specifically identify which specific tumors overexpress these peptides.
In view of these data, the specification purports that subjects with a cancer selected from liver cancer or small cell lung cancer can be treated by methods comprising administering activated T cells that recognize cancer cells that express the peptide of SEQ ID NO: 89, or by administering the peptide of SEQ ID NO: 89.  However, the specification has merely identified this peptide as being associated with SCLC and other, unidentified cancer types, but does not describe any actual in vivo method of treatment comprising administering activated T cells which recognize a cancer cell expressing the peptide of SEQ ID NO: 89, or by administering the peptide itself.
The relevant art (Fernandes et al, Biochem. Biophys. Res. Comm., 2007, 361:26-32, cited in the IDS received on 9/11/2020) teaches that SLC10A5, from which the peptide of SEQ ID NO: 89 is derived, is expressed in liver cells, but does not teach that SLC10A5, or any peptide derived from SLC10A5, is expressed on liver cancer cells in a complex with an MHC molecule.
The relevant art describes methods of adoptive immunotherapy in which antigen-specific T cells and/or tumor vaccines were administered to cancer patients (see June, J. Clin. Invest., 2007, 117(6):1466-1476, cited in the IDS received on 9/11/2020).  Notably, June teaches that methods of adoptive immunotherapy have been utilized for treatment of a variety of cancers, with some treatments resulting in prolonged survival, but other methods not demonstrating any improved response rate or survival (see Table 2).
Barbari et al (Int. J. Mol. Sci., 2020, 21:5009, p. 1-28), discusses various immunotherapies for treatment of cancer, and discloses that cancer vaccines and adoptive therapies with tumor-infiltrating lymphocytes have been shown to induce anti-tumor responses, including in subjects who had failed prior therapies.  However, Barbari teaches that as of 2020 (over 5 years after the earliest filing date of the instant invention), these methods have potential limitations in terms of off-target effects and toxicities, and the in vivo persistence  of adoptive T cell therapies is not optimal (Table 2).
Similarly, Waldman et al (Nature Rev. Immunol., 2020, 20:1-18) discusses the use of tumor-associated antigen-based therapies for cancer treatment, including adoptive T cell transfer therapy (p. 8, 2nd column – p. 11, 1st column), and cancer vaccines (p. 11, 1st column – p. 12, 1st column).  Waldman nd column).  Furthermore, Waldman teaches that although tumor antigen-based therapies have provided promising results, an individual tumor can comprise many somatic mutations and predicting which neoantigens can elicit strong antitumor responses remains an imperfect art (p. 11, 2nd column, last paragraph).  Waldman stresses the need for clinical trials to determine the efficacy of such tumor antigen-based approaches (p. 12 1st column, 2nd paragraph), and although Waldman discusses this with respect to cancer vaccines, one skilled in the relevant art would have reasonably expected that these teachings would extend to methods of treatment comprising antigen-specific T cells.
Hendrickson et al (Oncoimmunology, 2020, 9:31673128, p. 1-8) reviewed the state of the art for treating liver cancer (specifically hepatocellular carcinoma – HCC), and teaches that even over 5 years after the earliest filing date of the instant invention, such treatment is not predictable.  Hendrickson teaches that although various types of immunotherapy for HCC have been tried (p. 2, 2nd column, 2nd paragraph), adoptive T cell therapy for treatment of HCC has been met with several obstacles.  These include (1) the lack of well-defined solid tumor antigens and loss of HLA antigens on tumor cells, (2) the limited ability of exogenous T cells to traffic to the organ of interest, and in the case of HCC, penetrate what is often fibrotic tissue, (3) the intrinsically immunosuppressive tumor environment in the liver, and (4) off-target effects and toxicity (see p. 2, 2nd column, last paragraph – p. 3, 1st column, 1st paragraph; p. 5, 1st column, 2nd paragraph – p. 5, 2nd column, 1st paragraph; p. 1, 2nd column, last paragraph – p. 2, 1st column, 1st paragraph).
	In view of these teachings, one skilled in the relevant art would have understood that as of 2020 (over five years after the earliest filing date of the instant invention) considerable unpredictability existed with respect to selection of appropriate tumor antigen for adoptive T cell therapy methods.  In particular, the art stresses the need for careful selection and subsequent confirmation of a tumor antigen’s ability to stimulate an immune response leading to a therapeutic treatment of a cancer.
	In the instant case, the specification has not described any method of treatment which comprises administering activated T cells which recognize the peptide of SEQ ID NO: 89, or any method of treatment which comprises administering the peptide of SEQ ID NO: 89.  In view of the relevant art, one skilled in the relevant art would view the specification as simply describing that the peptide of SEQ ID NO: 89 is associated with SCLC and other unidentified types of cancer cells, but not describing the claimed methods in such a way as to convey that the Applicants were in possession of the claimed methods of treatment as of the filing date of the instant invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, one skilled in the relevant art would not have considered the Applicants to be in actual possession of the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound (or in the instant case, the method) itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Applicant’s Arguments
Applicant argues:
1. Applicant has shown in Table 8 “presentation of scores of peptides presented on HCC”. Further, Applicant indicates that written description is about whether what was claimed corresponds to what was described, it is not about whether the patentee has proven to the skilled reader that the invention works or how to make it work, which is an enablement issue. 
2. Applicant points to description of an in vitro method for producing activated T cells, and argues that this method produces cells that are useful for killing target cells. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner agrees that enablement and written description are separate requirements under 35 USC 112(a). However, the Examiner does not agree that the invention is adequately described. 
First, the Examiner would like to point out that HCC is not the only liver cancer. For example, cancers of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver (hemangioendothelioma), primary non-
More importantly, the specification does not adequately describe the composition that will be administered. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  Here, the composition is described entirely by the required function. There is no structure presented that correlates with the required function, and a representative number of species of the composition has not been presented. While there are peptides presented in the specification, there is a lack of description for the composition of activated T-cells, such as the structure of the polypeptides on the cells that bind to the antigen protein, or description of the process steps by which the required cells are made. Without adequately describing the composition, the method cannot possibly be adequately described. Therefore, the rejection is maintained. 
2. Applicant is arguing limitations that are not required for the composition that is claimed. According to MPEP 2145, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While an in vitro method may be presented as one possible method for obtaining the cells that are used in the method, Applicant is reminded that the method encompasses a broad genus of possible methods, which can allow for any type of cell that can bind to the antigen protein, whether synthetic or natural cells, and using any possible binding element. The claimed genus of compositions is not described by the one example presented in the specification that does not represent the breadth of the claimed composition. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN GANGLE/Primary Examiner, Art Unit 1645